Citation Nr: 1004503	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-38 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1967 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

Procedural history

The September 2007 rating decision granted the Veteran's 
original claim of entitlement to service connection for 
bilateral hearing loss and assigned a noncompensable [zero 
percent] disability rating.  The Veteran disagreed with the 
assigned rating and perfected his appeal by filing a timely 
substantive appeal 
[VA Form 9] in December 2007.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.

Issue not on appeal

The September 2007 rating decision also granted service 
connection for tinnitus and assigned a 10 percent disability 
rating therefor.  As is evidenced by the claims folder, the 
Veteran did not disagree with the RO's decision as to the 
tinnitus.  Accordingly, that issue is not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice 
of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued 
by VA].  



REMAND

After having carefully considered the matter, and for 
reasons expressed immediately below, the Board finds that 
the Veteran's claim of entitlement to an increased 
disability rating for bilateral hearing loss must be 
remanded for further evidentiary development.  

The record reflects that the Veteran was afforded a VA 
audiology examination in connection with his claim in August 
2007.  Although the examiner provided audiometric findings, 
he did not comment on the functional effects caused by the 
hearing disability.  In Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007) the United States Court of Appeals for 
Veterans Claims (the Court) held that in addition to 
dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in his or her final report.  Accordingly, remand 
of the claim for an updated VA examination consistent with 
the Court's holding in Martinak is required.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should arrange for an audiological 
examination of the Veteran to determine 
the extent and severity of his service-
connected bilateral hearing loss.  
The examiner is specifically requested 
to fully describe the functional 
effects caused by the Veteran's hearing 
disability.  The report of the 
examination should be associated with 
the Veteran's VA claims folder.

2.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


